The parties entered into a stipulation of discontinuance in *284which they agreed to discontinue a prior action with prejudice. The plaintiff then commenced the instant action asserting the same claims and seeking the same relief. Under the terms of the parties’ stipulation of discontinuance, the claims in this action are barred by the doctrine of res judicata (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481; Coliseum Towers Assoc. v County of Nassau, 217 AD2d 387; React Serv. v Rindos, 243 AD2d 550, 551).
Since this is an action for a declaratory judgment, we remit the matter to the Supreme Court, Suffolk County, for the entry of a judgment declaring that the plaintiff does not have an easement over the defendant’s real property (see Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901).
The plaintiff’s remaining contentions are without merit. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.